Case 4:18-cv-00886-KGB Document 166-3 Filed 09/14/20 Page 1 of 3

Paculty.~ Faculty Home~ My Courses | Portal hitps://|lcs,philander,edu/lCSAaculty/

Faculty

 

MyGoiurses ~ Claas List
Set Options

‘My Courses > Class.ls

Courséi: “By

 
 

. Course: Datails 2017-2018. Spring Semester | Undergraduate | ENG 113 02 | Composition!
Frauilty Maots: Dates Roving
Walkas-swintén, Patricia. MWE -9:00°AM+9:50-A0' 3706/2018 -8/4/2028 «=| MAIN/:RELIB/ DEG

SF sport vy exc
Class Liét 201742018 Sprinix Semester | Undargtadiiate { ENE 343-04: }.Compastitan’t (47 students}
hons
reste Student Student Statue Pall Advieore- tiated ‘Credits Major Class Division
: oe ouree:

Se Curneiit: , peal: ‘3.00 Biology, Frastunan UG

aaa .Piydooe
BRA A Mose

  
  
 
 
 
 
 
  
  

&.» Gurrent. we Kel 00. Blology Frestvrien UG
; exandar
a ne
‘Corey tat
ecg ihe & 300° PhyStea Education Feashinan UG
etirisan:
C+ Current “pre tani 400 Political Solaned- Sophorivtes UG
ead a eatie aa "
© Gureant: bee tasty 3.00: Bidlagy. ‘Frashiian UG
Aas Ar Moore we

& ~Cinrent:

- Current.

00 Enigish Freshman UG

 

Huntey = 80868 «= - Currant: . ‘00 = Erithinal sustice ‘Freshiran “UG
‘ aya aeag Grim.
; Mardin

Joie, 80028 Ho Hist : Sido hislviegs Adiniiitretlan! -Ffeshmai UR
Deameias- a icy Rosamund

* 'C Alles .
Smeg, 85011 - Current Latoya 00 Matheméties Freshinan -UG
aceon “Jacked
@-Sutrent age ROO. = Souilnt. Wark . .Fréstiman- uc

   
 
   
   
  

H- History, curblin 360 Soclat Wark Brashiiah =UG

raga: Eagharn

W> History ‘300 Business Adtutritetration Fraitiinay UG

: . Rogdmaurid.
mas Alten.
= Corretit: ea PE Bate 3.00 Hsychilody- Freshman

 

Mie, «= «794520 Curie 3.00 Physical Education. = teghman ug
naa. Somect

C-~Curhint, Me Bruce 3,00  — ‘Busthdss Adiiilrtstration. Fréshmian = Uc

459 Llamas:

2a

£6 ~ ‘Currant nasi sue 2.00 Sigiogy: Freshman UG
. 4476 © Currant. 3.00. _—Psysholagy. Freshmen. UG.

Meweae: ™ : “4, Ms, LaTisha: ' .

Antilio- 309 a Mell

ee cera te me RAEN Latey ob egpeeamee nese cones nnmenene oy sntnmtnes nr cafe ee
Eftall Selected Stutients

 

 

aft PSC CONFIDENTIAL BATES 000775
Case 4:18-cv-00886-KGB Document 166-3 Filed 09/14/20 Page 2 of 3
‘Faculty - Racilty Hote - My Courses | Portal hitpeuHics philandonedu/IOS/aculty/

Faculty

 

My Courses ~ Class List
Set Opting) =

‘My: Courses > Chassis

Coursey “ENG 113 OF
Couree Detalls' 2017-2048. aban: Seniester | Undergraduate | ENG:113-01 | Coniposition 2

Faculty Date Rooms:
Walker-Qwintan, Patricia: L wees AD:D0:AM-40:50.AM ‘yerzaia 5/4/2048: MAIN/ REWBy-DLO

  
  
 
 

EP export to Excel,
Class List 2047-2048 Spring Semester | Undargtaduiita-| ENG 143-04. | ‘Composition. ¥ (22 students).
‘Grose:
nb Student ‘Seiden Status Euiatt Advisors. iste” ‘Credits Mujor- lass: ivision
Sem, 85163 9 G+ Current . Be ulayad B00 Eleméatary-EducationK-6 Preshmar UG.
F cscacr Heaa Feb
ao " haved
* Some e397%6 09 = Gurrent kane v 3.00 Phiysiéat Edutattan Freshman UG:
Kate Adria b :
ame Oe! Ne EQ
& Gx Current Physical: Eaycation Freshniaiy UG"
of Cufeant a, g 200_ — Physieal-Edusation Freshitnen: ve

 

828600 C- Curent Dys-Cynthia: 300 Blolagy Freshener UG
mm G64 Burroughs: ‘men

    

; Résariaund
Cc Alenh

  
 

BUA484 = C= Cuitrent 3.00: Physical:edueation Fes’) UG
current ‘Adria 99
6a Nie
a4e8s C+ Current fr. Kal 300 0BIGIeYy Fredhinan’ UG
fe Alexandat -
aE Gunie!
. Carey at _.
79288 GsCurrent Catan 300 = SUA Work Fréshman: UG
BED Harbor
A
79000 = Clirrant james & BN0- Physical Education Sopheniote UG
mehg ‘Johnson
aubin = GCurtenk aM 3.00 = Baelal Work Rieuhman, us.
iio Bea crate ,
sadoz = Curent one gh 300 Blok Freshman ua:
, pasd Buneughe, nee
. 88782 = @y Currait carmen’, 3.60 Seimiowt Justice Frestimen UG.
a fardin
77aa% 0 -Rirtent  posemaund 3.00. RuelagewAdnitnicbetting — S4nbarnete, UG
son “BB Cae
oe'tiug 90395 > Corrant ‘Mg. Latisha HOO. —-Psycholggy Freshman UG
‘a* CGH Nicole Ba,
=. 84653 G+ Current 300° BusinessAdiitinistrattony §«— Preshman UG
A a raetsy Rasarnaund
a— ~~ 7G. Allan . .
taut 84908 = ¢-Clrent ela Mi “ado ~ Buel Wark Freshinan UG.
fa ent S-Co y Maeh
t # aa
= Gaese iG - curred nite t ".00: " — PhySlew education Freshmay UG: -
— 5d sten od

4 a)
Wrens 4/5

   

1 OF 2 PSC CONFIDENTIAL BATES 000776
Case 4:18-cv-00886-KGB Document 166-3 Filed 09/14/20 Page 3 of 3
Faculty - Faculty Home » My Courses Portal: , htips://jicsiphilander.edw/ICS/Faculty/

‘Chass List 20175203. 8-Spring Sertieater [ Undergraduate:| ENG £13 02 | Composition -1.(24 students)

ah Grange
TERPA student SUTERE cratuy  f| Aduisors lated Gredite. Major Glass: Dliviaion
“ ‘ . ” Course

Pg 742450 C - Currant cues. OE a , 3.00 “Computer Selene ‘Freshman UG.
>. | Chyantet:
Weel A 4 Zhangeasa
wes, § 79499: C+ Current nap Neen 3.09 Mgychofogy Fresiimatr UG
a a.  B4SD4 |S Currant nwa tie Lit 3.00 Ssyatialagy- ‘Préstian Ug
bam a

Eniail Selected Students

a

20f2 " PSC CONFIDENTIAL BATES 000777 4/10/2018, 2:46 PM

 

 
